Citation Nr: 0736001	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction as secondary to the arachnoiditis of the lumbar 
spine for which compensation was awarded under the provisions 
of 38 U.S.C.A. § 1151.  

2.  Entitlement to service connection for a bladder disorder 
as secondary to the arachnoiditis of the lumbar spine for 
which compensation was awarded under the provisions of 
38 U.S.C.A. § 1151.  

3.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, radiculopathy, muscle spasm 
and burning secondary to the arachnoiditis of the lumbar 
spine for which compensation was awarded under the provisions 
of 38 U.S.C.A. § 1151.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to August 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the RO in Reno, Nevada.  

The veteran relocated during the pendency of the appeal.  The 
RO in Pittsburgh, Pennsylvania is now the agency of original 
jurisdiction (AOJ).  

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in March 2007.  The transcript 
has been obtained and associated with the claims folder.  

The Board notes a Statement of the Case (SOC) was issued in 
June 2004 that addressed claims for an evaluation in excess 
of 10 percent for arachnoiditis of the lumbosacral spine 
awarded compensation under 38 U.S.C.A. § 1151 and for a total 
compensation rating based on individual unemployability, as 
well as whether new and material evidence had been submitted 
to reopen claims of service connection for low back and 
cervical spine conditions, denied by the RO in November 2002 
and April 2003.  

While a motion to extend time in order to file a Notice of 
Disagreement (NOD) was awarded with respect to the November 
2004 rating decision currently on appeal, the veteran did not 
file such a motion with respect to the June 2004 SOC and as 
such, he did not file a timely VA Form 9.  The veteran was 
notified of the aforementioned in February 2006 and his 
appellate rights.  The veteran did not appeal the 
determination.  As such, these matters are not appropriate 
for appellate review at this time.  

The claim of service connection for bilateral lower extremity 
peripheral neuropathy, radiculopathy, muscle spasm, and 
burning as secondary to the arachnoiditis of the lumbar spine 
awarded compensation under 38 U.S.C.A. § 1151 is addressed in 
the REMAND portion of this document and is being remanded to 
the AOJ via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated erectile dysfunction is shown 
as likely as not to have been caused by the veteran's 
arachnoiditis of the lumbar spine.  

2.  The currently demonstrated bladder disorder, to include 
voiding dysfunction, is shown as likely as not to have been 
caused by the veteran's arachnoiditis of the lumbar spine.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by erectile dysfunction is proximately 
due to or the result of the arachnoiditis of the lumbar spine 
for which compensation benefits have been awarded under the 
provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
bladder disability, to include voiding dysfunction, is 
proximately due to or the result of the arachnoiditis of the 
lumbar spine for which compensation benefit have been awarded 
under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, it was harmless and will not be further 
discussed.  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the March 2007 Board hearing; service 
medical records; post-service VA and private treatment 
records; reports of VA examination; VA and private 
radiographic and surgical reports; lay statements; articles; 
and records from the Social Security Administration.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran asserts that he is experiencing erectile and 
bladder dysfunction that is due to the arachnoiditis of the 
lumbar spine for which he awarded compensation under the 
provisions of 38 U.S.C.A. § 1151.  

Based on a review of the evidence, the Board finds that 
service connection for bladder and erectile dysfunctions is 
warranted in this case.  As noted, the veteran is seeking 
service connection on a secondary basis.  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).

In a November 2002 rating decision, entitlement of 
compensation benefits was granted for arachnoiditis of the 
lumbar spine under 38 U.S.C.A. § 1151.  The award was based 
in pertinent part upon the May 2001 report of a VA 
examination and a July 2002 VA addendum opinion, which 
indicated the cause of arachnoiditis was more likely than not 
a myelogram procedure performed by VA in 1979.  

A review of the record shows that the veteran has been 
treated for bladder problems, to include difficulty getting 
the flow of urine started, difficulty emptying the bladder, 
and urinary dribbling.  In April 1990, after a urinary flow 
rate study, the veteran was diagnosed with voiding 
dysfunction.  The veteran has also been diagnosed with 
erectile dysfunction.  

In an August 1992 letter, Dr. SN opined that the bladder 
problems, to include getting a flow of urine started, and 
erectile problems might be related to the veteran's 
arachnoiditis.  

In October 2000, Dr. CNB opined that the urinary problems 
(getting flow of urine started) and penile erection problems 
were caused by the veteran's arachnoiditis because his 
cervical spine and lumbar spine disease did not correlate 
well anatomically with these complaints and the degree of 
central spinal stenosis was mild in these areas.  

While there was some question as to whether bladder and 
erectile problems were the result of diabetes mellitus type 
II, a December 2005 VA outpatient treatment record notes that 
the veteran was not diagnosed with diabetes condition until 
2001.  The provider indicated the signs and symptoms of 
arachnoiditis began several years prior to that time.  

Thus, the VA health care provider opined it was impossible 
that bladder and erectile dysfunction, although adding to, 
were caused by the diabetes mellitus.  Moreover, the provider 
noted that the veteran was currently on a modest dose of 
Metformin and his glucose levels were normal.  
 
The current medical evidence, as previously discussed, 
confirms the diagnoses of a voiding disorder and erectile 
dysfunction and is in relative equipoise in showing that 
these conditions as likely as not are caused by arachnoiditis 
of the lumbar spine...  Thus, by extending the benefit of the 
doubt to the veteran as to these matters, the veteran's 
claims of secondary service connection are granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 



ORDER

Service connection for erectile dysfunction as secondary to 
the arachnoiditis of the lumbar spine for which compensation 
was awarded under the provisions of 38 U.S.C.A. § 1151, is 
granted.  

Service connection for a bladder disorder, to include voiding 
dysfunction, as secondary to the arachnoiditis of the lumbar 
spine for which compensation was awarded under the provisions 
of 38 U.S.C.A. § 1151 is granted.  



REMAND

The veteran has also filed a claim of secondary service 
connection for bilateral lower extremity peripheral 
neuropathy, radiculopathy, muscle spasm, and burning as due 
to the arachnoiditis of the lumbar spine awarded.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described hereinbelow.  

Under VCAA, an examination is necessary to make a decision on 
a claim, if the evidence of record contains the following: 
(1) competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability 
and (2) the evidence indicates the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but (3) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d).  

In the instant case, while the claims folder contains 
subjective complaints of numbness, burning, and pains in the 
bilateral lower extremities, there is no current competent 
diagnosis of record of bilateral peripheral neuropathy of the 
lower extremities.  

For example, the last electromyograph (EMG) of record is 
dated in May 2001 performed by Dr. MIH.  At that time, the 
veteran had a normal EMG of both the lower extremity and 
paraspinal muscles.  The veteran refused complete nerve 
conduction testing at that time.  Upon VA examination in May 
2001, sensory and motor examinations were normal.  

Compensation benefits are currently being paid for the 
arachnoiditis of the lumbar spine.  A 10 percent rating has 
been assigned effective in May 1995.  

A VA examination is necessary to ascertain whether complaints 
of numbness, burning and pains in the bilateral lower 
extremities are merely signs and symptoms of arachnoiditis of 
the lumbar spine or whether the veteran has a separate 
diagnosis of bilateral peripheral neuropathy that is 
proximately due to or the result of the service connected 
arachnoiditis of the lumbar spine.  38 C.F.R. § 3.310.  

Such clarification is necessary as both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  

The United States Court of Appeals for Veteran's Claims 
(Court) has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled is required 
to report for such examination.  

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend a scheduled medical 
examination.  That regulation provides that, when entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination and a claimant, without "good 
cause," fails to report for such examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record   

Accordingly, this remaining matter is REMANDED to the AOJ for 
the following action:

1.  The AOJ should arrange for an 
examination of the veteran by a VA 
neurologist to determine whether 
complaints of numbness, burning, and 
pains in the bilateral lower extremities 
are signs and symptoms of arachnoiditis 
of the lumbar spine or whether the 
veteran has a separate diagnosis of 
bilateral peripheral neuropathy of the 
lower extremities.  

Following review of the claims file and 
examination of the veteran, the examiner 
should indicate whether any currently 
diagnosed bilateral peripheral neuropathy 
of the lower extremities is at least as 
likely as not caused or aggravated by the 
arachnoiditis of the lumbar spine.  

The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiner also 
should provide complete rationale for all 
conclusions reached.  

2.  After the completion of any indicated 
additional development, the AOJ should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC), and provided an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
RO for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


